Citation Nr: 0108865	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-22 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969, including service in Vietnam.  His awards and 
decorations include the Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied a disability 
evaluation in excess of 30 percent for post-traumatic stress 
disorder (PTSD).  The veteran appealed the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  The veteran experiences sporadic flashbacks, avoidance 
symptoms, poor sleep, nightmares, hypervigilance, startle 
responses, angry outbursts, depression, and anxiety 
associated with his service-connected PTSD.  

3.  The veteran's PTSD has been shown to result in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as impaired judgment, 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.3, 4.7, 4.10, 4.41, 4.130, Diagnostic Code 9411 
(2000).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

While serving in Vietnam, the veteran was a machine gunner 
and assistant gunner who participated in three campaigns.  He 
received the Combat Infantryman's Badge.  Post-service, he 
underwent VA psychiatric evaluation in 1984, which found 
PTSD.  As a result, service connection for PTSD was granted 
in a December 1984 rating decision, and a 10 percent 
evaluation was assigned, effective from October 1983, the 
date of receipt of his claim.  In December 1996, the RO 
increased the disability evaluation to 30 percent, effective 
from March 1996, the date of receipt of the veteran's claim 
for an increased rating.  The 30 percent evaluation has since 
remained in effect.  

The veteran's Washington, D.C., VA Medical Center (VAMC) 
records for March 11, 1997 to March 19, 1997, indicate that 
he, by history, had a history of polysubstance abuse (cocaine 
and alcohol), PTSD and depression.  He came to the hospital 
with suicidal ideation with a plan to overdose on drugs.  He 
normally was a patient of the Coatsville VA and he had 
attended PTSD groups there.  After completing inpatient and 
outpatient therapy, he had come to the Washington area to 
visit a sister where he relapsed on drugs, mainly cocaine.  
His sister had persuaded him to come to the mental health 
clinic to get help.  At hospital admission, he related that 
he had not been taking his medication and now was 
experiencing auditory hallucinations and was feeling 
depressed.  He was homeless and had no place to live.  On 
mental status examination, his speech was of low tone, 
regular rate and rhythm.  His thought processes were logical 
and coherent.  He was positive for suicidal ideation and 
homicidal ideation.  His mood was depressed and his affect 
was blunted.  He appeared alert and oriented for time place 
and person.  There was a good fund of knowledge.  His insight 
and judgment were fair.  While hospitalized, he was treated 
with medication and his suicidal ideation was resolved.  He 
also completed relapse-prevention exercises for alcohol and 
cocaine.  At the time of discharge, he was referred to a 
shelter.  

Washington, D.C., VAMC records for April 3 1997 to April 5, 
1997, indicate, by history, that after an inpatient 
hospitalization in the VA medical facility in Coatesville, 
Pennsylvania, the veteran had come to the Washington, D.C., 
area where he relapsed on alcohol and cocaine.  As a result, 
he had been hospitalized in the VAMC from March 11 to 18, 
1997, with diagnoses of polysubstance abuse (heroin, cocaine 
and alcohol) and PTSD, plus a substance-induced mood disorder 
and to rule out a major depressive disorder.  Since the 
veteran's discharge from the hospital, he had been to a 
substance abuse rehabilitation program for about seven days 
out of total of ten days, where he maintained a good record 
of attendance and follow-up.  In the meantime, he was living 
in a shelter and he reported that he had been taking his 
medication.  Two days prior to current hospital admission, he 
had relapsed on heroin and had spent $40.00 for two bags of 
cocaine.  After that, he became suicidal and presented 
himself to the hospital emergency room.  He also used cocaine 
and alcohol prior to admission.  At hospital admission, he 
was alert and oriented.  His mood was angry and affect 
appropriate.  His speech was decreased in tone, volume and 
rhythm.  Thought process was logical, coherent, and positive 
for suicidal ideation, but not for homicidal ideation.  There 
were no paranoid ideations or ideas of reference.  His 
insight and judgment were fair.  The veteran was admitted 
with diagnoses of PTSD, polysubstance abuse and to rule out 
substance-induced mood disorder.  While hospitalized, he 
stayed mainly in bed and was not very much willing to attend 
groups.  Two days after admission, he reported that he wanted 
to leave and to follow-up with a substance abuse 
rehabilitation program on an outpatient basis.  At his 
request, he was discharged with medication.  

The veteran's Lyons, New Jersey, VAMC records for January-
February 1998 indicate that he came to the hospital from the 
Martinsburg, West Virginia, VAMC domiciliary.  He was 
complaining of recurrent depression, isolation, anxiety, 
anger, rage, hyperstartle response, hypervigilance, auditory 
hallucinations, difficulty concentrating, flashbacks, 
nightmares, and intrusive thoughts of his Vietnam 
experiences.  By history, he related that he had had six jobs 
since leaving the military.  He worked as a mail carrier, 
stock clerk, manager, and as a land surveyor.  He could not 
hold onto a job for more than two years.  He would quit 
because of drug use.  His last job was in 1993.  On mental 
status examination, he was alert, depressed and irritable.  
His speech was fairly spontaneous and goal-directed.  He 
expressed paranoid ideation and noted that sometimes he heard 
voices telling him to commit suicide or to do bodily harm.  
He denied visual hallucinations, suicidal or homicidal 
ideations.  He was well oriented, but with defective memory.  
His insight and judgment appeared fair.  The diagnosis was 
chronic PTSD, and his disability was assigned a GAF (Global 
Assessment of Functioning) score of 41.  He was admitted to 
the hospital where he participated in group therapy for anger 
management, relapse prevention, feelings, and trauma.  He 
responded to treatment and, at hospital discharge, was 
accepted to the domiciliary on February 23, 1998.  

The veteran's Martinsburg VAMC records for May 13, 1998 to 
June 1, 1998, indicate that he had been admitted to the 
domiciliary to attend the PTSD residential rehabilitation 
program.  Previously, he had completed an inpatient PTSD 
program at the Lyons, New Jersey, VAMC in February 1998.  At 
Martinsburg, he went through orientation and had been 
assigned to the appropriate groups and activities.  
Initially, he appeared to be progressing satisfactorily but, 
on June 1, 1998, he did not return in time for bed check.  He 
had called and related that he was at an AA (Alcoholics 
Anonymous) meeting, that he had car trouble, and that he 
would be returning late to the center.  Upon returning, he 
went to his room then left the center once more.  He did not 
return and consequently received an irregular discharge.  

The veteran's Martinsburg VAMC records for June 6 to June 17, 
1998, indicate that he was admitted with complaints of 
hearing voices and thoughts of harming himself.  He reported 
that he eloped from the PTSD domiciliary program about a week 
ago.  On mental status examination, he was fully alert and 
attentive.  There was no evidence of memory impairment beyond 
his "inability" to recall factors that led up to his recent 
elopement.  His mood was mildly low and his affect was 
restricted.  His thought process was logical and generally 
goal-directed.  There were no delusional ideas expressed.  
His judgment had improved since his elopement and he was 
willing to re-start medications.  The diagnoses were PTSD; 
psychosis, not otherwise specified; alcohol and cocaine 
dependence.  While hospitalized, he was treated with 
prescribed medication and group therapy.  

Following hospital discharge, he was being treated at the 
mental health clinic on an outpatient basis.  On June 24, 
1998, he underwent VA psychiatric examination during which he 
exhibited PTSD symptomatology associated with his Vietnam 
experiences.  He was alert, cooperative and appropriate.  His 
speech was clear, coherent, goal directed, and somewhat 
verbally pressured.  His mood was one of intense anxiety and 
anger and he appeared somewhat depressed.  He was oriented 
and his memory appeared to be intact.  He had a good fund of 
general information.  He was positive for hallucinations and 
for paranoid ideations.  Judgment was intact.  He was 
considered capable of managing his own financial affairs.  
The diagnoses were PTSD, severe; alcoholism, in remission; 
and polysubstance abuse, in remission.  Following the 
examination, the veteran was assigned a GAF score of around 
35.  

The veteran's VA outpatient treatment records for July to 
November 1998 show that he was being seen at the mental 
health clinic for PTSD.  An August 1998 medical statement 
from his treating VA physician related that he had been 
treating the veteran for one month and that the veteran was 
still having intrusive symptoms of combat-related nightmares, 
flashbacks, and intrusive thoughts.  He continued to have 
social isolation, chronic depression, and anger.  He 
experiences psychological distress in crowded areas and he 
could not tolerate people behind him.  The physician noted 
that the veteran was too prone to anger, too dysphoric and 
suspicious to be gainfully employed.  It was the physician's 
opinion that the veteran was totally and permanently disabled 
for competitive employment.  

The veteran's VA inpatient and outpatient reports for June 
1997 to May 1999 reflect that he was being treated for 
anxiety and depression, as well as for chronic substance 
abuse.  The veteran reported losing his job due to drug 
abuse.  He was placed in a substance abuse treatment unit .  
He also was in therapy for PTSD symptoms.  From February 21, 
1999 to March 1, 1999, the veteran was hospitalized in the 
Philadelphia VAMC.  Two days prior to admission, he had 
arrived at the emergency room for treatment of left lower 
lobe pneumonia.  He had returned the second night complaining 
that he did not feel any better.  At the time, he was 
actively using cocaine and he had became hostile to the staff 
and threatened harm. He was complaining that voices were 
telling him to harm people.  He denied homicidal or suicidal 
ideation.  He denied that he had an active substance-abuse 
problem.  He related that he used cocaine to relieve chronic 
back pain and stated that he drank just one beer per day.  He 
stated that he was using cocaine just about every day.  He 
was admitted and initially remained sedated but eventually 
became acclimated to the unit and participated in group 
therapy.  At hospital admission, his condition was assigned a 
GAF score of 50.  While hospitalized, he was treated with 
medication and did not exhibit any withdrawal symptoms.  He 
psychiatric symptoms were basically under control with his 
medication.  He was discharged somewhat precipitously at his 
own request.  The diagnoses were polysubstance dependence and 
PTSD.  At hospital discharge, his condition was assigned a 
GAF score of 60.  He was placed in a work program to prepare 
him for future employment.  In April 1999, he was suspended 
from the program for thirty days after a relapse and failure 
to return on time; however, he was readmitted to attend the 
relapse group.  In May 1999, the progress notes reflect that 
the veteran's family was supportive, but that he had to find 
his way to employment and abstinence.  

Analysis

Essentially, the veteran is asserting that his PTSD is more 
severely disabling than reflected in the 30 percent 
evaluation currently assigned.  He maintains that he cannot 
work because of his PTSD in that he cannot concentrate and he 
experiences nightmares, intrusive thoughts, and feelings of 
anxiety.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, as it is in 
the case at hand, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

In the veteran's case, his service-connected PTSD is 
evaluated under schedular criteria for evaluating psychiatric 
disabilities set forth at 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under these criteria, a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id. 

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

Applying the relevant law and regulations to the facts in 
this case, the Board finds that, overall, the veteran's 
symptoms and most recent GAF score of 60 more closely meets 
the criteria for a 50 percent, and no higher, disability 
rating for his service-connected PTSD.  In reaching this 
determination, the Board has reviewed his various periods of 
erratic behavior and subsequent periods of hospitalization 
during the pendency of this appeal.  

Upon VA hospitalization in January 1998, the veteran was 
given a GAF score of 41.  The Board notes that, pursuant to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), scores between 41-50 denote that there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  At the time, he was being 
voluntarily hospitalized, having just come from a VA 
domiciliary, complaining of recurrent depression, isolation, 
anxiety, anger, rage, hyperstartle response, hypervigilance, 
auditory hallucinations, difficulty concentrating, 
flashbacks, nightmares, and intrusive thoughts of his Vietnam 
experiences.  He was further noted to be unemployed and 
homeless.  While hospitalized, he was given psychological 
testing and laboratory examinations done during this 
hospitalization, January 6, 1998 to February 16, 1998, were 
negative.  His symptoms were treated with prescribed 
medication and he participated in group therapy for anger 
management, relapse prevention, feelings, and trauma..  He 
responded to treatment and reported better control of his 
rage and anger feelings.  He maintained sobriety and 
abstinence, and reported no urge to drink or use drugs 
throughout his hospital stay.  The veteran was screened for 
the domiciliary and accepted for admission on February 23, 
1998.  At hospital discharge, he was advised to maintain his 
medications as prescribed and encouraged to continue to void 
the use of any illicit substances, such as drugs and alcohol.  
He was deemed medically and financially competent and 
employable.  The Board notes that the veteran was deemed 100 
percent disabled because of hospitalization over twenty-one 
days, from the date of admission on January 6, 1998 to the 
last day of the month of his hospital discharge.  

Following his above-mentioned hospitalization, he was 
enrolled in the PTSD domiciliary program; however, he eloped 
from the program in early June 1998 without his medication.  
Prior to him leaving the program, he had been fairly well 
adjusted.  At the time he left the domiciliary, he had been 
assigned a GAF score of 51.  The Board notes that scores 
between 51-60 denote that there are moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  When he left the program, he used alcohol 
and cocaine, then realized he had made a mistake and sought 
reconnection.  He was admitted to the VA hospital and 
received treatment from June 6, 1998 to June 17, 1998.  At 
hospital admission, he was assigned a GAF score of 40, with a 
GAF score of 51 assigned for his past condition.  The Board 
notes that scores between 31-40 denote that there is some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  At the time of hospital admission, he 
was willing to resume his prescribed medication, and was so 
treated.  After several days of hospitalization, he showed 
significant improvement.  At his request, he was referred to 
the domiciliary homeless program, but his application was 
rejected.  At hospital discharge, he was referred for 
outpatient treatment at the VA mental health clinic.  He was 
to pursue sleeper status at the mission, but he felt that the 
pressure from other occupants there would be too much for him 
regarding alcohol and drug use.  He was given prescription 
medication at hospital discharge on June 17,1998, and he was 
considered stable and competent.  

While outside a domiciliary and hospital setting, he 
underwent VA psychiatric evaluation on June 24, 1998.  At the 
time, he was receiving outpatient treatment at the VA mental 
health clinic and was taking his prescribed medication.  
Following the examination, he was considered capable of 
managing his own financial affairs.  The examiner assigned 
the veteran's overall condition a GAF score of around 35.  At 
the time, he was living in the mission and was finding that 
he was under a lot of pressure to use alcohol and drugs.  He 
wanted to return to the domiciliary.  

From February 21, 1999 to March 1, 1999, he was hospitalized 
in a VA facility because of homicidal ideation in the face of 
active cocaine use.  At the time of his hospital admission, 
he was using cocaine; a GAF score of 50 was assigned his 
condition.  Although he denied having an active substance 
abuse problem, he claimed he was using cocaine to relieve 
chronic back pain and that he drank just one beer per day.  
While hospitalized, he was treated with medication for his 
symptoms of PTSD, which were basically brought under control.  
During this treatment, his main concerns revolved around back 
pain and wondering about his follow-up shelter plans.  At 
hospital discharge, his condition was assigned a GAF score of 
60, and he was placed in a work program to prepare him for 
future employment.  

Essentially, the Board finds that the veteran's overall 
symptomatology associated with his PTSD, his well-documented 
erratic use of drugs, and his noncompliance with his 
prescribed medication to control his PTSD symptoms during the 
pendency of this appeal, more nearly meets the criteria for a 
50 percent disability rating, and no high evaluation, under 
applicable schedular criteria.  The evidence as a whole 
demonstrates ongoing PTSD symptoms productive of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  The Board realizes that at 
each of the veteran's hospitalizations during the pendency of 
this appeal, he was admitted after relapsing into using drugs 
and alcohol.  During those periods, he stopped using his 
prescribed medication, which were being used to sustain the 
stabilization of his PTSD symptoms.  The record further 
indicates that he had held employment but, each time he lost 
a job, it was because of his polysubstance abuse (cocaine and 
alcohol), with subsequent exacerbation of his PTSD symptoms.  
At each of these hospital admissions, his GAF scores were 
noted to be in the 35 to 41 range; however, while 
hospitalized, he was put back on his medication, resulting in 
stabilization of his PTSD symptoms.  At each hospital 
discharge, except the most recent, his GAF score was in the 
low 50's, and he, for the most part, remained sober and had 
abstained from illicit drug use.  The Board further notes 
that, during these periods of hospitalizations, if his stay 
was for twenty-one days or more, he was compensated for his 
condition through a temporary 100 percent rating for the 
period of hospitalization.  The Board realizes that during 
the pendency of this appeal, the veteran has experienced 
exacerbation of his symptomatology requiring 
hospitalizations; however, when in compliance with his 
treatment medication and abstinence from drugs and alcohol, 
his psychiatric condition is stabilized.  The most recent 
records appear to show definite improvement in his overall 
condition, following recent hospital treatment and his 
subsequent admission into a work preparation program.  His 
current GAF score is 60, which is indicative of moderate 
symptoms or of moderate difficulty in social, occupational, 
or school functioning, which is contemplated by a 50 percent 
disability rating.  

Further, in the absence of more severe disability manifested 
by symptomatology reflective of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or and inability to establish 
and maintain effective relationships, which would be 
indicative of a 70 percent evaluation, a 50 percent 
evaluation is entirely appropriate for the veteran's PTSD.  
Aside from the veteran's erratic drug and alcohol use 
requiring hospitalization, his condition, when in compliance 
with his medication, is considered stable.  Most of the time 
during the pendency of this appeal, his polysubstance abuse 
was considered in remission and his PTSD stabilized.  During 
those periods, he is alert, his speech is clear, coherent and 
goal directed.  He is oriented and his memory is intact.  
Although his VA physician in November 1998 related that, 
after treating the veteran for one month, the physician 
believed the veteran was disabled for competitive employment, 
the veteran's subsequent inpatient and outpatient treatment 
records show that he realized that he needed to find his way 
to employment, provided he remained sober and drug free.  In 
the absence of medical evidence showing symptomatology of 
sufficient severity as to meet the required criteria for the 
next higher, 70 percent, evaluation, it follows that the 
criteria for a 100 percent evaluation likewise are not met.  



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 50 percent disability evaluation for 
post-traumatic stress disorder is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

